Citation Nr: 0201771	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  01-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hyperphoria 
of the right eye and bilateral compound myopic astigmatism 
and convergence insufficiency, and if so whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from September 1940 to 
September 1941 and from January 1943 to December 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for bilateral myopic astigmatism and 
convergence insufficiency, and hyperphoria of the right eye.

The veteran was afforded a hearing before the undersigned via 
videoconferencing technology in December 2001.  A transcript 
of that hearing is of record.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in March 1947, the 
RO severed service connection for defective vision.

2.  The evidence received since the March 1947 decision 
includes evidence which is not cumulative or redundant of the 
evidence previously of record and is so significant by itself 
or in the context of the evidence previously of record that 
it must be considered in order to fairly decide the merits of 
the claim.




CONCLUSION OF LAW

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for bilateral 
compound myopic astigmatism and convergence insufficiency, 
and hyperphoria of the right eye.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service records show that on induction, his 
vision was 20/200 bilaterally, corrected to 20/50 in the 
right eye and 20/30 in the left.  He was discharged from the 
Army in 1943 for bilateral defective vision of undetermined 
cause.  The board of medical officers' report indicates that 
the veteran's vision was 20/70 bilaterally, corrected, and 
that such vision existed prior to induction.  It notes the 
veteran's complaints of painful eyes.  The disability was 
found to render the veteran unable to satisfy the minimum 
standards for induction into the Army.

Service connection for defective vision was granted in a 
January 1944 rating decision.  The veteran submitted to a VA 
eye examination in August 1944.  He complained of headaches, 
photophobia and inability to read.  Vision was measured at 
20/200 in the right eye and 20/260 in the left.  Physical 
examination of the eyes showed no pathology other than the 
refractive error.  The diagnoses were compound myopic 
astigmatism and right hyperphoria.  The ophthalmologist 
recommended properly fitted glasses worn constantly.  He 
opined that the veteran would get relief from his symptoms if 
his recommendation was followed.

In August 1946 a further VA eye examination was conducted.  
The veteran reported that he had headaches if he wore his 
glasses.  His vision was measured at 20/200 bilaterally, and 
the examiner noted that his vision could be corrected to 
20/20.  The diagnoses were bilateral compound myopic 
astigmatism and convergence insufficiency with slight 
hyperphoria of the right eye.  The examiner noted that the 
veteran already had glasses which adequately corrected his 
refractive error and hyperphoria.  He stated that the 
convergence insufficiency might be improved through the use 
of muscle exercises. 

In March 1947, the RO determined that the January 1944 rating 
decision had involved clear and unmistakable error in that 
the evidence of record at the time of the rating did not 
warrant the granting of service connection for defective 
vision.  Finding that the veteran's eye disability was in the 
nature of a constitutional or developmental abnormality, the 
RO severed service connection for defective vision.

The veteran contacted the RO in March 2001, requesting that 
his compensation be reinstated.  He indicated that after 
service he had received treatment from two practitioners in 
Portland, Maine, but that both had since retired.  In support 
of his claim, the veteran submitted statements from Curtis M. 
Libby, M.D.  In a March 6, 2001 statement, Dr. Libby 
indicated the veteran's long history of wearing prism glasses 
with corrected vision to 20/25 right and 20/20 left.  He 
related that the veteran had undergone cataract surgery and 
laser capsulotomy.  A March 19, 2001, statement provided 
essentially the same information, but also noted that the 
veteran had had persistent double vision.

In May 2001, the veteran submitted further correspondence 
from Dr. Libby.  In his letter dated in May 2001, Dr. Libby 
stated that the veteran had been admitted to the hospital in 
1943 and diagnosed with double vision.  Dr. Libby indicated 
that the veteran's double vision, which had its inception in 
his military service, was still present.

Treatment records from Dr. Libby were received by the RO in 
June 2001.  They show that the veteran underwent eye surgery 
in April 1994.  Treatment and examination records were also 
received.  

The RO received a statement and supporting materials from the 
veteran in August 2001.  The veteran stated that he joined 
the National Guard in September 1940, and that he did not 
have an eye condition at that time.  He contended that his 
eye disabilities were not constitutional or developmental, 
and that they occurred and were aggravated while in service.  
He also provided a copy of his December 1942 induction 
examination report.

The veteran submitted additional supportive evidence in 
October 2001.  He stated that he sought treatment in 1943 
when he noticed a problem with his eyes.  

The veteran appeared at a hearing before the undersigned 
Member of the Board, via videoconferencing technology, in 
December 2001.  He related that the only problem he had with 
his vision prior to entering the service was that of near 
sightedness.  He testified that he first experienced double 
vision in 1943 during active service, and that prior to that 
time, he had encountered no such difficulty.  He denied 
having had any injury of either eye before or during service.  
He stated that after his discharge, he sought treatment from 
two doctors who prescribed glasses and exercises which did 
not help.  He indicated that he sought treatment from Dr. 
Libby in about 1980, and that he was prescribed prism lenses 
to help correct his double vision.  He emphasized that that 
with the exception of near sightedness, all of his service 
problems with vision began during service.  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that during the pendency of this appeal, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

There have also been regulations promulgated in order to 
implement the provisions of the VCAA.  The amended 
regulations establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  Other than the above-cited 
provisions, the regulations implementing the VCAA are 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received in March 2001.

III.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

As noted above, the RO severed service connection for 
defective vision in March 1947.  The Board has determined 
that some of the subsequently submitted evidence is new and 
material.  Specifically, in a March 2001 statement, Dr. Libby 
opines that the double vision that was present during the 
veteran's active service is still present.  Further, the 
veteran has testified that he had no significant problems 
with his vision, aside from near sightedness, prior to 
service, and that double vision developed while he was in 
service.

The evidence described above is clearly new since it is not 
duplicative or redundant of evidence which was before the RO 
at the time of the March 1947 decision which severed service 
connection for defective vision.  In addition, since Dr. 
Libby's and the veteran's statements constitute competent 
evidence of the onset of double vision during the veteran's 
military service, the new evidence is also material.  
Accordingly, the veteran's claim of entitlement to service 
connection for hyperphoria of the right eye and bilateral 
compound myopic astigmatism and conversion insufficiency is 
reopened.


ORDER

The Board having determined that new and material evidence 
has been submitted, reopening of the claim of entitlement to 
service connection for hyperphoria of the right eye and 
bilateral compound myopic astigmatism and convergence 
insufficiency is granted.


REMAND

In view of the Board's determination that reopening of the 
veteran's claim is warranted and the fact that the RO has not 
had an opportunity to adjudicate the reopened claim, a remand 
is required for RO consideration of the reopened claim.  .  

The liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the veteran's reopened claim.

Although the evidence of record includes statements of the 
veteran indicating that he developed double vision in service 
and the statement of Dr. Libby indicating that the condition 
still remains, the record does not include an adequate 
medical opinion concerning the etiology of the veteran's 
claimed eye disorders. 

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for any 
VA and non-VA medical care providers who 
might possess additional evidence 
supportive of his claim, to include any 
health care professionals who performed 
examinations for insurance or employment 
purposes.  After securing any necessary 
release(s) from the veteran, the RO 
should attempt to obtain copies of all 
identified records not currently 
associated with the claims folder.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide copies of the outstanding 
records.

3.  The RO should then schedule the 
veteran for a VA examination by an 
ophthalmologist to determine the nature, 
extent and etiology of the veteran's 
claimed visual disability.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing.  The claims folder must be made 
available to and reviewed by the examiner 
before completion of the examination 
report.  Any indicated testing should be 
conducted.

Based upon the examination results and a 
review of the claims folder, the examiner 
should answer the following questions 
with respect to the veteran's hyperphoria 
of the right eye and bilateral compound 
myopic astigmatism and convergence 
insufficiency:

Is it at least as likely as not that 
the disorder was present in service, 
and if so, is at least as likely as 
not that the disorder is due to 
disease or injury and is not mere 
refractive error?  With respect to 
any such eye disorder, which 
resulted from disease or injury and 
which was present in service, did 
the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?

With respect to any such acquired 
disorder which the examiner believes 
existed prior to the veteran's 
entrance onto active duty, is it at 
least as likely as not that the 
disorder chronically increased in 
severity during the veteran's 
military service?  If so, was the 
increase in severity during service 
clearly and unmistakably due to the 
natural progress of the disability?

With respect to any currently 
present visual disability which the 
examiner believes was not present 
during military service, is it at 
least as likely as not that the 
disability is etiologically related 
to the veteran's military service?

The rationale for all opinions given must 
be clearly set forth by the examiner.

4.  Upon completion of the foregoing 
development, the RO should review the claims 
folder to ensure that all requested 
development has been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  The RO should then undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the VCAA.

6.  The RO should then adjudicate the 
reopened claim of entitlement to service 
connection for hyperphoria of the right 
eye and bilateral compound myopic 
astigmatism and convergence insufficiency 
on a de novo basis.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 




Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



